Case 1:19-cv-08404-GBD Document6 Filed 01/10/20 Page 1 of 1

 

 

100 Quentin Roosevelt Boulevard

LAW OFFICE OF DARRYN G. SOLOTOFF ovlevard
ATTORNEYS AT LAW Garden City, New York 11530
. T 516-895-0052

Pg & DNY F 514-706-4692

  

VIA ECF

RANE RC WN Pe rand HOO

LR rE Rt RI NH TET OT

 

Hon. Judge George B. Daniels The initial conference scheduled

United States District Court for January 14, 2020 is adjourned
Southern District of New York JAN 1 3 2020 to February 18, 2020 at 9:30 a.m.
40-FotcySquare vbo pean SX. , B.

New York, New York 10007 Da

   
 

GPRG™ BR, DANTET
OO B armel th be a = “ER ee

Re: Young v 1068 2"? Avenue Catering LLC
Case No.:1:19-cv-08404-GBD

Dear Judge Daniels:

This firm is counsel to Plaintiff Lawrence Young, in the above-referenced matter.
We have made attempts to reach the defendant and will follow with an additional default
letter. Presently, defendant has failed to answer and respond. Per this court’s order
(DK#5) an initial conference is scheduled for January 14, 2020 at 9:30am. We hereby
request an extension of time to serve the defendant with an additional default letter tin an
attempt to have this matter decided on the merits as opposed to through a default. We
further request this extension of time to avoid spending unnecessary cost and legal fees.

Thank you for your kind consideration of this request.

Respectfully submitted,
/s/

Darryn G. Solotoff, Esq
DS

 
